                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                Plaintiff,                          )
                                                    )
       v.                                           )       No. 18-03076-CV-S-MDH
                                                    )
BOBBY HAMMOND,                                      )
                                                    )
                Defendant.                          )

                                            ORDER

       Before the Court is the Motion filed personally by Defendant and received by the Court on

November 9, 2020. (Doc. 53.) In his motion, Defendant states, “I have been in here 4 year’s, for

a broken window” that “Those Lawyer’s Keep Hiring a Physcologist [sic] that use [sic] to work

here. That will Agree with Their Ex-coworker’s” and asks this Court to “Please Release me?” Id.

This action has been referred to the undersigned for processing and handling. Upon review, the

motion will be denied without prejudice as unauthorized by law.

       Defendant is presently confined at the Medical Center for Federal Prisoners in Springfield,

Missouri, pursuant to an order of commitment under 18 U.S.C. § 4246. (Doc. 12.) The Court of

Appeals affirmed the order of commitment, finding it to be factually supported. See United States

v. Hammond, 760 F. App’x 489 (8th Cir. 2019). Therefore, by law, Defendant is not authorized

to personally file a motion to determine whether he should be released. See United States v.

O’Laughlin, 934 F.3d 840, 841 (8th Cir. 2019) (Section 4247(h) requires that “motions for release

from civil commitment be filed by an attorney or legal guardian for the committed person”) cert.

denied, 140 S.Ct. 2535 (Mar. 23, 2020). Here, the motion is signed by Defendant only, and not




            Case 6:18-cv-03076-MDH Document 57 Filed 12/14/20 Page 1 of 2
filed by his attorney or legal guardian. Notably, an attorney has been appointed to represent

Defendant in this action, who may file a motion requesting his release, if appropriate. (Doc. 39.)

       Accordingly, Defendant’s pro se Motion seeking release is DENIED without prejudice as

unauthorized by law. The Clerk’s Office is directed to send a copy of this Order to Defendant via

regular mail.

                                                     /s/ David P. Rush
                                                     DAVID P. RUSH
                                                     UNITED STATES MAGISTRATE JUDGE

DATE: December 14, 2020




                                                2

         Case 6:18-cv-03076-MDH Document 57 Filed 12/14/20 Page 2 of 2
